Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This action is in reply to the application filed July 23, 2021 and the correspondence received through April 6, 2022.
Claims 1-20 are pending and indicated as being allowed.

Information Disclosure Statements
The information disclosure statements submitted November 3, 2021 and their contents have been considered.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
The PTAB found on page 12 of the Decision in parent patent application number 14/752,040 that none of the applied references appear to disclose the features now claimed in independent claims 1 and 11.

Conclusion
Lienhart et al. (“On the detection and recognition of television commercials,” Proceedings of IEEE International Conference on Multimedia Computing and Systems, 1997, pp. 509-516, doi: 10.1109/MMCS.1997.609763) has been cited to show the state of the art with respect to advertising policies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/CHRISTOPHER B TOKARCZYK/Primary Examiner, Art Unit 3622